COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
MIKE NAMI,
 
                            Appellant,
 
v.
 
ISABEL NAMI,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00004-CV
 
Appeal from the
 
388th
  District Court 
 
of El
  Paso County, Texas 
 
(TC# 2008CM3740) 
 



 
MEMORANDUM
OPINION
 
Pending before the Court is Appellant’s
motion to dismiss this appeal pursuant to Tex.R.App.P.
42.1(a)(1) because Appellant no longer desires to prosecute the appeal.  We grant the motion and dismiss the appeal
with prejudice.  Costs are assessed
against the Appellant.  See Tex.R.App.P. 42.1(d).
 
                                                                        GUADALUPE
RIVERA, Justice
April 18, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.